The argument for petitioner overlooks the limited review of this court of decisions of the Court of Appeals to questions of law therein presented, as set forth in Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91, and subsequent cases. Most of the questions here argued were not treated or considered by the Court of Appeals, and do not come within the purview of our review of the decisions of that court. Jackson v. State, 217 Ala. 563, 117 So. 157; Polytinsky v. Wilson,215 Ala. 455, 111 So. 276; Campbell v. State, 216 Ala. 295,112 So. 902.
Nor do we think the opinion of the Court of Appeals is to be construed as indicating a conviction obtainable under paragraph 4 of section 5571, Code of 1923, upon proof of reputation of defendant as a "bootlegger." There is no disagreement with the common understanding and meaning of that word as stated in the opinion. Its connection with any definite ruling of the court is not made to appear.
Under the authorities supra, the writ is denied.
Writ denied.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur. *Page 223